Citation Nr: 1139924	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for Morton's neuroma of the left foot has been received.

2.  Entitlement to a rating in excess of 20 percent for cervical spine spondylosis.

3.  Entitlement to an increased (compensable) rating for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  

4.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO declined to reopen a claim for service connection for Morton's neuroma of the left foot, and denied a rating in excess of 20 percent for cervical spine spondylosis and a compensable rating for bilateral hearing loss.  In July 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In August 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

Regarding characterization of the appeal as to the issue a compensable rating for bilateral hearing loss-and explained in more detail below-the Board notes that the issue of a compensable rating for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) has been raised by the record.  As such, the Board has expanded the characterization of this matter, as reflected on the title page.

The claim for a rating in excess of 10 percent for tinnitus is addressed below.  The claim to reopen a claim for service connection for Morton's neuroma of the left foot, and the claims for higher rating for cervical spine spondylosis, and for bilateral hearing loss (to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1)) are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for a rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for a rating in excess of 10 percent for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Appeals withdrawn on record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b).

During his Board hearing in August 2011, the Veteran indicated that he wished to withdraw from appeal the claim for a rating in excess of 10 percent for bilateral hearing loss.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal and it must be dismissed.


ORDER

The appeal as to the claim for a rating in excess of 10 percent for tinnitus is dismissed. 


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

With respect to the request to reopen the claim for service connection for Morton's neuroma of the left foot, the Board notes that the Veteran contends that this disability had its onset in service.  The Veteran's service treatment records include a notation documenting Morton's neuroma in July 1989.  In addition, the Veteran has alleged further in-service treatment, included an MRI at the Denver Technological Center and Fitzsimmons Army Medical Center.  The Veteran has also alleged post-service treatment immediately following service at a VA Medical Center.  Upon review of the Veteran's claims file, there are no records from these facilities from the time of the claimed treatment, and it does not appear that any effort has yet been made to obtain these identified records.  Such should be accomplished on remand. 38 C.F.R. § 3.159 (2010).

With respect to the Veteran's claim for higher rating for cervical spine spondylosis, the record also reflects that there are outstanding treatment records pertaining to this disability.  During the Veteran's hearing, he indicated that he had received continuing VA treatment for his cervical spine disability.  He also indicated that he had been recently diagnosed with Lyme disease and polymyalgia rheumatica.  He described symptoms of limitation of movement, pain, numbness, and tingling.

As regards the claim for a compensable rating for bilateral hearing loss, the Veteran has asserted that his bilateral hearing loss negatively impacts his life and occupational functioning because he has difficulty hearing people speaking, must read lips to understand what others are saying, and must be talking with someone face-to-face in order to hear what they are saying.  The February 2009 VA examiner noted that the Veteran's bilateral hearing loss had significant effects on his occupation.  In particular, he found that the Veteran would have difficulty hearing in noisy environments, on the phone, or if not facing the person speaking.  He noted that the Veteran had very high subjective difficulty hearing.

The Board notes that determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  

Although the above-cited evidence appears to raise a question of whether a higher rating for hearing, on an extra-schedular basis, is warranted, the RO has not considered such a question.  Hence, a remand of this matter for RO consideration, in the first instance, is warranted.  

The claims file also reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, the Veteran reported that he sought treatment at the Brockton and Jamaica Plains VA Medical Centers (VAMC) immediately following service.  He also reported that he continues to receive treatment from these facilities for his foot and, as noted above, his cervical spine disability.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facilities evaluation and/or treatment records dated from the Veteran's discharge from service in March 1991, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. §  5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal (to include arranging for the Veteran to undergo examination, if warranted).  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the Brockton and Jamaica Planes VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since his discharge from service in March 1991.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the Fitzsimmons Army Medical Center all outstanding pertinent records pertaining to evaluation and/or treatment of the Veteran's Morton's neuroma of the left foot from 1989 or 1990.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim to reopen the claim for service connection for Morton's neuroma of the left foot (to include records from the Denver Technological Center), and the claims for higher ratings for cervical spine spondylosis and bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND (to include additional examination, if warranted).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the petition to reopen the claim for service connection for Morton's neuroma of the left foot, the claim for a rating in excess of 20 percent for cervical spine spondylosis and the claim for a compensable rating for bilateral hearing loss, to include on an extra-schedular basis pursuant to 3.321.  The RO's adjudication of each claim should include consideration of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.  

6.  If  any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


